Case 4:17-cv-13292-LVP-EAS ECF No. 93 filed 03/28/19       PageID.2337    Page 1 of 23




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

 AFT MICHIGAN,

              Plaintiff,

                                              Civil Case No. 17-13292
 v.                                           Honorable Linda V. Parker
                                              Mag. Judge Elizabeth A. Stafford
 PROJECT VERITAS, and
 MARISA L. JORGE,

           Defendants.
 ________________________________/

      OPINION AND ORDER GRANTING, IN PART, AND DENYING, IN
        PART, DEFENDANTS’ MOTION TO DISMISS (ECF NO. 74)

       This action involves allegations of political espionage and an important,

 unresolved question of Michigan law concerning the protections afforded

 participants in a private conversation under the Michigan Eavesdropping statute

 (Mich. Comp. Laws § 750.539a et seq.). Plaintiff AFT Michigan (“AFT

 Michigan” or “AFT”) seeks injunctive relief, compensatory damages, and punitive

 damages against Defendants Project Veritas and Marisa L. Jorge (respectively,

 “PV” and “Jorge”) for their alleged acts of fraud, trespass, eavesdropping,

 misappropriation of trade secrets, and other violations of Michigan law. (See Sec.

 Am. Compl., ECF No. 72, PageID 2034.) Presently before the Court is

 Defendants’ Motion to Dismiss Plaintiff’s Second Amended Complaint pursuant to
Case 4:17-cv-13292-LVP-EAS ECF No. 93 filed 03/28/19         PageID.2338    Page 2 of 23




 Federal Rule of Procedure 12(b)(6). (Mot. Dismiss, ECF No. 74, PageID 2071.)

 The matter being fully briefed, (ECF Nos. 74, 77, 80), the Court is dispensing with

 oral argument pursuant to Local Rule 7.1(f)(2).

                                    I.    Background

       Plaintiff, the Michigan affiliate of the American Federation of Teachers, is a

 labor organization that, along with its affiliates, represents more than 35,000 public

 school employees. (See Sec. Am. Compl. ¶ 1, ECF No. 72 at 2, PageID 2036.)

 AFT Michigan alleges that Defendant Project Veritas implanted Defendant Jorge

 in its organization to covertly record its staff members’ conversations, distort and

 manipulate them, then release them to the public for the purpose of disparaging

 AFT. (See id. at 2–3.)

       AFT Michigan alleges that Defendant Jorge sought an internship with AFT,

 see id. at 4, and at the outset, Jorge misrepresented herself as, Marisa Perez, a

 student at the University of Michigan with the desire to teach in public schools.

 (See id. at 5.) AFT accepted Jorge and assigned her to projects related to her

 expressed interest in charter schools. (See id.) Over the course of three months,

 however, Jorge regularly sought information beyond her assignment: seeking

 “detailed information regarding grievances relating to employee discipline”,

 attending “bargaining sessions”, accessing without permission Plaintiff’s staff

 members’ offices, computers, files, and records, and accessing without

                                           2
Case 4:17-cv-13292-LVP-EAS ECF No. 93 filed 03/28/19        PageID.2339    Page 3 of 23




 authorization Plaintiff’s private and confidential databases, documents, and

 information. (Id. at 5–6, 8–9, 13.)

       Furthermore, AFT alleges that Jorge “employed a hidden camera [in a

 private office] to covertly record a private conversation with an AFT Michigan

 staff representative” during which they discussed the resolution of a matter related

 to teacher discipline with the goal of teaching Jorge how staff members provide

 assistance in those matters. (Sec. Am. Comp. ¶¶ 28–29, 32, ECF No. 72 at 7,

 PageID 2041.) Defendant Project Veritas later published portions of the recorded

 conversation (along with some of AFT’s confidential documents) on YouTube,

 editing the conversation to provide a false narrative as to AFT’s staff member’s

 role for the specific purpose of disparaging AFT Michigan. (See id. at 7–8.)

 Finally, Plaintiff’s staff members noticed Jorge carrying her cellular phone

 wherever she went and believed she recorded AFT staff members’ conversations

 and AFT’s meetings without permission. (See id. at 11, 13, 17; see also Dobbie

 Aff. ¶ 10, ECF No. 1-1 at 3, PageID 38.)

       AFT Michigan initiated this lawsuit, believing Defendants to be in

 possession of its proprietary and confidential information, in the Third Circuit

 Court for the County of Wayne, Michigan (Case No. 17-014348-CZ). (See Not.

 Removal, ECF No. 1, PageID 1.) Defendants removed the lawsuit to the Eastern

 District of Michigan based upon diversity jurisdiction. (See id.) Presently before

                                            3
Case 4:17-cv-13292-LVP-EAS ECF No. 93 filed 03/28/19        PageID.2340     Page 4 of 23




 the Court is Defendants’ Motion to Dismiss pursuant to Federal Rule of Civil

 Procedure 12(b)(6). (Mot. Dismiss, ECF No. 74, PageID 2071.) The matter has

 been fully briefed, (ECF Nos. 74, 77, 80), and the Court has dispensed with oral

 argument pursuant to Local Rule 7.1(f)(2).

        Defendants’ Motion to Dismiss does little to refute the alleged conduct

 against them but repudiates Plaintiff’s claims as “no more than conclusory labels”.

 (Mot. Dismiss 1, ECF No. 74 at 1, PageID 2083.)

                       II.    Michigan’s Eavesdropping Statute

        Defendants contend that they are not liable under Michigan’s eavesdropping

 statute because Jorge was a participant to the private conversations she allegedly

 recorded. Defendants note that two past Michigan Court of Appeals decisions—

 Sullivan v. Gray, 117 Mich. App. 476, 324 N.W.2d 58 (1982) (2-1 decision) (per

 curiam) and Lewis v. LeGrow, 258 Mich. App. 175, 670 N.W.2d 675, 683–84

 (2003) (citing Sullivan’s holding that “a participant in a private conversation may

 record it without ‘eavesdropping’ ” but also noting “that eavesdropping is not at

 issue in this case.”)—provide some support to their claim that a participant in a

 private conversation who records it absent the consent of all other participants is

 not liable under Michigan’s eavesdropping statute (Mich. Comp. Laws § 750.539a

 et seq.).




                                           4
Case 4:17-cv-13292-LVP-EAS ECF No. 93 filed 03/28/19        PageID.2341     Page 5 of 23




       Given that the Court’s subject matter jurisdiction over this action is based on

 diversity, see 28 U.S.C. 1332(a)(1), the Court must apply Michigan law as

 determined by the Michigan Supreme Court. See Erie R.R. Co. v. Tompkins, 304

 U.S. 64, 78 (1938) (“[T]he law of the state shall be declared by its Legislature in a

 statute or by its highest court in a decision”). That court, however, has not

 specifically addressed the question presented here1. Accordingly, the Court “must

 predict how the [Michigan Supreme Court] would rule by looking to all the

 available data.” Stryker Corp. v. XL Ins. Am., 735 F.3d 349, 360 (6th Cir. 2012)

 (quoting Allstate Ins. Co. v. Thrifty Rent-A-Car Sys., Inc., 249 F.3d 450, 454 (6th

 Cir. 2001)). The court may be guided by analogous decisions or dicta of the

 Michigan Supreme Court, decisions and dicta of other Michigan courts,

 restatements of law, law commentaries, and decisions from other jurisdictions. See,

 e.g., Bailey v. V & O Press Co., Inc., 770 F.2d 601, 604 (6th Cir. 1985). In the

 absence of a decision by Michigan’s Supreme Court, the Michigan Court of


 1
   Dickerson v. Raphael, 461 Mich. 851, 601 N.W.2d 108 (1999) (unpublished table
 decision) (holding that a private conversation depends on an individual’s
 reasonable expectation of privacy, but also refusing to address whether the
 Michigan Court of Appeals properly construed other portions of the state’s
 eavesdropping statute); People v. Stone, 463 Mich. 558, 563, 621 N.W.2d 702
 (2001) (holding only that a conversation held on a cordless phone may be
 considered “private” because a participant could “reasonably expect[] to be free
 from casual or hostile intrusion or surveillance”); Bowens v. Ary, Inc., 489 Mich.
 851, 794 N.W.2d 842, 843 (2011) (memorandum) (finding only that “ ‘no
 reasonable juror could conclude that [the] plaintiffs had a reasonable expectation of
 privacy in the recorded conversation’ at issue”).
                                            5
Case 4:17-cv-13292-LVP-EAS ECF No. 93 filed 03/28/19        PageID.2342    Page 6 of 23




 Appeals decisions, although the starting point, are not controlling and may be

 disregarded by the Court if convinced that the Michigan Supreme Court would

 decide otherwise. See Grantham & Mann, Inc. v. Am. Safety Prod., Inc., 831 F.2d

 596, 608–09 (6th Cir. 1987) (citations omitted); see also West v. AT&T, 311 U.S.

 223, 237 (1940) (holding federal courts may disregard state appellate court

 decisions if convinced highest state court would decide otherwise). Therefore,

 Sullivan and Lewis, although instructive, are neither binding on the Court nor

 dispositive of the issue presented here.

                                            A.

 Michigan Comp. Laws (“MCL”) § 750.539c provides:

       Any person who is present or who is not present during a private

       conversation and who willfully uses any device to eavesdrop upon the

       conversation without the consent of all parties thereto, or who

       knowingly aids, employs or procures another person to do the same in

       violation of this section, is guilty of a felony punishable by

       imprisonment in a state prison for not more than 2 years or by a fine of

       not more than $2,000.00, or both.

 MCL § 750.539a(2) defines “eavesdropping” as meaning “to overhear, record,

 amplify or transmit any part of the private discourse of others without the

 permission of all persons engaged in the discourse.”

                                            6
Case 4:17-cv-13292-LVP-EAS ECF No. 93 filed 03/28/19        PageID.2343     Page 7 of 23




         The only three instances in which the Michigan Supreme Court has

 addressed the application of Michigan’s eavesdropping statute—Dickerson v.

 Raphael, 461 Mich. 851, 601 N.W.2d 108 (1999) (unpublished table decision);

 People v. Stone, 463 Mich. 558, 563, 621 N.W.2d 702 (2001); Bowens v. Ary, Inc.,

 489 Mich. 851, 794 N.W.2d 842, 843 (2011) (memorandum)—merely reinforce

 that the statutory prohibition against eavesdropping extends to “private

 conversations” in which “a person reasonably expects to be free from casual or

 hostile intrusion or surveillance.”2 Significantly, only one of the cases—Stone—is

 a published decision with any precedential value. Still, none have construed the

 portions of the statute that the Michigan Court of Appeals held as removing

 participants in a private conversation from the ambit of the statute’s eavesdropping

 prohibitions. Each, in applying the statute to the particular circumstances of its

 case, focused exclusively on the factual issue of whether the conversation had an

 expectation of privacy. See Dickerson, 601 N.W.2d at 108; Stone, 621 N.W.2d at

 704–06; Bowens, 794 N.W.2d at 843–44. With this foundation, the Court

 considers how the Michigan Supreme Court would construe the eavesdropping

 statute.

         When interpreting a statute, the Michigan Supreme Court’s primary goal is

 to give effect to the Michigan’s Legislature’s intent, which is primarily ascertained


 2
     Supra note 1.
                                           7
Case 4:17-cv-13292-LVP-EAS ECF No. 93 filed 03/28/19         PageID.2344    Page 8 of 23




 through the statute’s plain language. See Stone, 621 N.W.2d at 704 (citing People

 v. Money, 461 Mich. 325, 330, 603 N.W.2d 250 (1999)). “When that language is

 unambiguous, no further judicial construction is required or permitted, because the

 Legislature is presumed to have intended the meaning it plainly expressed.” Id.

 (emphasis added); see also Renown Stove Co. v. Unemployment Compensation

 Comm., 328 Mich. 436, 44 N.W.2d 1, 3 (1950) (holding referring to resources

 outside of the text, like dictionaries, is unnecessary when the Legislature’s intent

 can be determined from reading the statute itself). In construing the definition of

 “private conversation”, the Michigan Supreme Court recognized the Legislature’s

 intent, gleaned from the plain meaning of the defined terms in MCL § 750.539a, to

 protect “private” places and conversations, i.e., a place or conversation “reasonably

 expect[ed] to be free from casual or hostile intrusion or surveillance.” Stone, 621

 N.W.2d at 704–05.

       The majority in Sullivan, the Michigan appellate court that first construed

 the reach of the state’s prohibition against eavesdropping, believed that “the

 statutory language, on its face, unambiguously exclude[d] participant recording

 from the definition of eavesdropping by limiting the subject conversation to ‘the

 private discourse of others’ ”. 324 N.W.2d at 60. This Court is convinced,

 however, that Sullivan’s construction contravenes the Legislature’s intent made

 clear by the plain, unambiguous language of the statute.

                                           8
Case 4:17-cv-13292-LVP-EAS ECF No. 93 filed 03/28/19         PageID.2345     Page 9 of 23




       This Court is also convinced that the Michigan Supreme Court would decide

 in the same manner and apply the same construction advanced by Judge Brennan

 in his dissenting opinion in Sullivan. This Court unequivocally concurs with Judge

 Brennan’s dissenting opinion and adopts its rationale, which reasoned:

       On its face, the statute does not state that a person who is a party to the

       conversation cannot violate the statute. Rather, if the Legislature had

       intended that the statute not apply to participants, I think that it would

       have stated that intention in clear language. As a matter of fact, the very

       first phrase of the statute indicates that participants to the conversation

       can violate the statute: ‘Any person who is present . . .’ (emphasis

       added). If the Legislature intended to exclude participants, I think that

       it would have stated any person not a party to the conversation.

       Moreover, the statute also states that all participants in the conversation

       must consent to the overhearing, recording, amplifying or transmitting

       of the conversation. (emphasis added). To me, this plainly prohibits

       participants, as well as third parties, from the activities designated in

       the statute without disclosure to the other persons to the conversation

       that the conversation is being overheard, recorded, amplified or

       transmitted.




                                           9
Case 4:17-cv-13292-LVP-EAS ECF No. 93 filed 03/28/19           PageID.2346   Page 10 of 23




       Moreover, I think the fact that the Legislature even defined the word

       “eavesdropping” is significant. . . . [T]he Legislature did define

       eavesdropping, using the disjunctive “or”, as not only overhearing but

       also recording, amplifying or transmitting the conversation. Thus, to

       violate the statute, one needs only to overhear or record or transmit or

       amplify. This clearly indicates to me that the Legislature specifically

       prohibits conduct beyond the ordinary meaning of the word

       eavesdropping, by prohibiting conduct that not only could be

       accomplished by a third party but also by a participant.

       Further, the majority seems to focus on the phrase “private discourse of

       others”, contained in the definition, as supporting their conclusion that

       the statute does not apply to participants. By reading the phrase in

       context, with the definition substituted for the word eavesdrop in the

       statute, the majority's interpretation is not supported . . . .

       Moreover, the phrase is followed by the words “without the permission

       of all persons engaged in the discourse” (emphasis added), indicating

       that the unilateral recording of a conversation, unbeknownst to the

       others involved, is not permitted. Thus, reading the statute as a whole,

       I would find that a participant is prohibited from recording the private




                                            10
Case 4:17-cv-13292-LVP-EAS ECF No. 93 filed 03/28/19        PageID.2347   Page 11 of 23




       discourse of any other person involved in the conversation unless all

       persons consent. (emphasis added).

 Sullivan, 324 N.W.2d at 61–62 (Brennan, J., dissenting).

       Therefore, the “available data” leads this Court to conclude that the

 Michigan Supreme Court would not permit a participant or “any person present”

 or not present during a conversation, to which a participant has a reasonable

 expectation of privacy, to willfully use any device to overhear, record, transmit or

 amplify that conversation without the consent of “all parties thereto”. MCL §§

 750.539a, 750.539c (emphasis added). Accordingly, the Court will examine

 AFT’s eavesdropping claim in accordance with this opinion and conclusion.

                               III.   Standard of Review

       A motion to dismiss, pursuant to Federal Rule of Civil Procedure 12(b)(6),

 tests the legal sufficiency of the complaint. See RMI Titanium Co. v. Westinghouse

 Elec. Corp., 78 F.3d 1125, 1134 (6th Cir. 1996). Under Federal Rule of Civil

 Procedure 8(a)(2), a pleading must contain a “short and plain statement of the

 claim showing that the pleader is entitled to relief”. To survive a motion to

 dismiss, a complaint need not contain “detailed factual allegations,” but it must

 contain more than “labels and conclusions” or “a formulaic recitation of the

 elements of a cause of action . . . .” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

 (2007). A complaint does not “suffice if it tenders ‘naked assertions’ devoid of

                                          11
Case 4:17-cv-13292-LVP-EAS ECF No. 93 filed 03/28/19          PageID.2348     Page 12 of 23




 ‘further factual enhancement.’ ” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

 (quoting Twombly, 550 U.S. at 557).

         As the Supreme Court provided in Iqbal and Twombly, “[t]o survive a

 motion to dismiss, a complaint must contain sufficient factual matter, accepted as

 true, to ‘state a claim to relief that is plausible on its face.’ ” Id. (quoting Twombly,

 550 U.S. at 570). “A claim has facial plausibility when the plaintiff pleads factual

 content that allows the court to draw the reasonable inference that the defendant is

 liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556). The

 plausibility standard “does not impose a probability requirement at the pleading

 stage; it simply calls for enough facts to raise a reasonable expectation that

 discovery will reveal evidence of illegal [conduct].” Twombly, 550 U.S. at 556.

         In deciding whether the plaintiff has set forth a “plausible” claim, the court

 must accept the factual allegations in the complaint as true. See Erickson v.

 Pardus, 551 U.S. 89, 94 (2007). This presumption, however, is not applicable to

 legal conclusions. See Iqbal, 556 U.S. at 678. Therefore, “[t]hreadbare recitals of

 the elements of a cause of action, supported by mere conclusory statements, do not

 suffice.” Id. (citing Twombly, 550 U.S. at 555).

                           IV.     Applicable Law & Analysis

                                 Count III: Eavesdropping3


 3
     The Court addresses the claims in the order addressed in Defendants’ motion.
                                            12
Case 4:17-cv-13292-LVP-EAS ECF No. 93 filed 03/28/19          PageID.2349     Page 13 of 23




       Although Michigan’s eavesdropping statute is criminal and punishable by

 imprisonment for up to two years and/or by a fine of up to $2,000.00, § 750.539h

 entitles a party upon which eavesdropping is practiced to three potential civil

 remedies: (1) an injunction prohibiting further eavesdropping, (2) actual damages,

 and (3) punitive damages as determined by the court or by a jury.

       Defendants argue that Plaintiff fails to allege all the requisite elements of the

 statute and fails to allege that Defendant Jorge eavesdropped on private

 conversations to which she was not a participant—as required by the Michigan

 Court of Appeals. This Court disagrees with the former argument and declines to

 apply the statutory construction that supports the latter.

       Accepting Plaintiff’s allegations as true, the Court finds that AFT has

 sufficiently demonstrated a violation of the eavesdropping statute, as predicted to

 be construed by the Michigan Supreme Court. The Court can reasonably infer

 from the alleged recording of her conversation with an AFT staff representative

 that Jorge violated the statute. If true, there is little doubt that Jorge willfully used

 some device to record a conversation reasonably expected to be free from intrusion

 or surveillance (having taken place in a private office concerning nonpublic

 information) without the consent of all other parties. Additionally, Defendant PV

 is found in violation of the statute as a party that “employ[ed] or procure[d]

 another person” to violate it. MCL § 750.539c.

                                            13
Case 4:17-cv-13292-LVP-EAS ECF No. 93 filed 03/28/19        PageID.2350     Page 14 of 23




       Furthermore, given that Jorge allegedly carried her cellular phone wherever

 she went, it is reasonable to infer that she also recorded conversations to which she

 was present but not a participant. The Defendants’ argument to the contrary rests

 solely on a presumption that Jorge was a participant in all conversations that she

 possibly recorded. These facts, however, are either wholly unknown or in dispute

 at this stage. Because the Court must examine claims in a light most favorable to

 Plaintiff and must draw all reasonable inferences in its favor, the Court concludes

 that Plaintiff has sufficiently alleged facts demonstrating a plausible claim against

 Defendants for eavesdropping under this theory as well. Therefore, the Court

 denies Defendants’ motion as to Count III of Plaintiff’s Second Amended

 Complaint.

                   Count VI: Misappropriation of Trade Secrets

       The actual or threatened misappropriation of trade secrets may be enjoined

 or affirmative acts may be compelled by court order to protect such secrets.

 Michigan’s Uniform Trade Secrets Act (“MUTSA”), MCL § 445.1901 et seq.

 (1998). A trade secret means information that both: (1) derives independent

 economic value, and (2) is the subject of efforts to maintain its secrecy. Id. §

 445.1902(d).

       Defendants contend that none of the private, confidential documents that

 Plaintiff has alleged to be removed from its offices and/or photographed by Jorge

                                           14
Case 4:17-cv-13292-LVP-EAS ECF No. 93 filed 03/28/19        PageID.2351     Page 15 of 23




 constitute trade secrets. Although Plaintiff has alleged that these documents were

 private, confidential, and kept in private storage, the Court agrees that they do not

 constitute trade secrets under Michigan law, and Plaintiff has not provided the

 Court authority demonstrating otherwise. Disclosure of Plaintiff’s confidential

 information and documents likely would cause harm to Plaintiff and its

 organization’s efforts; and Plaintiff has alleged a potential economic impact from

 the information’s disclosure. Still, Plaintiff has failed to demonstrate that any

 information has independent economic value and thereby failed to allege facts

 sufficient to support its misappropriation claim. Therefore, the Court grants

 Defendants’ motion as to Count VI of Plaintiff’s Second Amended Complaint.

            Count VII: Breach of Fiduciary Duty and Duty of Loyalty

       In Plaintiff’s Second Amended Complaint, Plaintiff alleges Defendant Jorge

 breached her fiduciary duty and duty of loyalty when she engaged in the following:

       a) accessing information outside her authorization;
       b) accessing information unrelated to her assignment; and
       c) securing and copying information not generally available to the
          public for the purpose of sharing that information with Defendant
          PV.

 (Sec. Am. Compl. ¶ 93, ECF No. 72.) However, the Court does not find Plaintiff’s

 fiduciary duty claim applies and declines to recognize a fiduciary duty in the

 context Plaintiff would like. Moross Ltd. P’ship v. Fleckenstein Capital, Inc., 466

 F.3d 508, 516 (6th Cir. 2006) (“ ‘A breach of fiduciary duty claim requires that the

                                           15
Case 4:17-cv-13292-LVP-EAS ECF No. 93 filed 03/28/19           PageID.2352   Page 16 of 23




 plaintiff reasonably reposed faith, confidence, and trust in the fiduciary.’ ” (citation

 omitted)). Jorge’s relationship with Plaintiff as an intern does not place Jorge in a

 position of sufficiently invested faith, confidence, and trust on behalf of Plaintiff.

 See, e.g., Dana Ltd. v. Am. Axle & Mfg. Holdings, No. 1:10-CV-450, 2012 U.S.

 Dist. LEXIS 90064, at *36 (W.D. Mich. June 29, 2012) (holding general rule that

 employer-employee relationship does not give rise to fiduciary relationship unless

 employee is high-level).

       On the other hand, the Court will recognize a duty of loyalty in this context.

 See,e.g., Wysong Corp. v. M.I. Indus., 412 F. Supp. 2d 612, 624 (E.D. Mich. 2005)

 (holding “[a]n employee breaches a duty of loyalty . . . by competing against his

 employer without fully disclosing the (sic) his interest in the competing

 enterprise”); see also Nedschroef Detroit Corp. v. Bemas Enters. LLC, 106 F.

 Supp. 3d 874, 883 (E.D. Mich. 2015) (holding Michigan “ ‘law will not permit an

 agent to act in a dual capacity in which his interest conflicts with his duty, without

 a full disclosure of the facts to his principal’ ” (citation omitted)).

       Defendants argue that both claims are in tort, which should be displaced by

 MUTSA because they arise from the same alleged acts that constitute

 misappropriation. However, MUTSA does not displace claims based on wrongful

 conduct independent of the misappropriation of trade secrets, and this has been

 recognized in relation to a breach of fiduciary duty and of the duty of loyalty. See

                                             16
Case 4:17-cv-13292-LVP-EAS ECF No. 93 filed 03/28/19         PageID.2353    Page 17 of 23




 Wysong, 412 F. Supp. 2d at 624. Given Plaintiff’s allegations that Jorge

 misrepresented herself, misused and mishandled confidential information, and

 failed to disclose that she worked with an organization whose interest conflicted

 with Plaintiff’s, the Court finds Jorge engaged in independent acts that serve to

 substantiate Plaintiff’s breach of duty of loyalty claim.4 Hence, the Court finds

 that Plaintiff has sufficiently alleged a plausible claim for breach of the duty of

 loyalty. Therefore, the Court denies Defendants’ motion as to Count VII of

 Plaintiff’s Second Amended Complaint.

                      Count I: Fraudulent Misrepresentation

       A claim of fraudulent misrepresentation requires Plaintiff to demonstrate:

       (1)    the defendant made a material representation;
       (2)    the representation was false;
       (3)    when the representation was made, the defendant knew that it
              was false, or made it recklessly, without knowledge of its truth,
              and as a positive assertion;
       (4)    the defendant made it with the intention that the plaintiff should
              act upon it; and
       (5)     the plaintiff acted in reliance upon the representation;
       (6)    the plaintiff thereby suffered injury.

 Roberts v. Saffell, 280 Mich. App. 397, 760 N.W.2d 715, 719 (2008). Plaintiff has

 alleged that: (1) Defendant Jorge misrepresented herself as Marisa Perez, (2) the



 4
   The same conclusion applies to Plaintiff’s additional tort claims under Michigan
 law: the Court finds Jorge engaged in independent acts that serve to substantiate
 Plaintiff’s fraudulent misrepresentation, trespass, eavesdropping, and civil
 conspiracy claims.
                                           17
Case 4:17-cv-13292-LVP-EAS ECF No. 93 filed 03/28/19          PageID.2354       Page 18 of 23




 representation was false, (3) it was made with knowledge of its falsehood, (4) with

 the intention that Plaintiff would rely on it, (5) Plaintiff relied upon the

 representation in hiring Jorge, and (6) Plaintiff suffered injury in terms of the

 negative economic and organizational impact caused by Jorge’s conduct. Thus, the

 Court finds that Plaintiff has sufficiently alleged a plausible claim for fraudulent

 misrepresentation. Therefore, the Court denies Defendants’ motion to dismiss

 Count I of Plaintiff’s Second Amended Complaint.

                                  Count II: Trespass

       “A trespass is an unauthorized invasion upon the private property of

 another.” Am. Transmission, Inc. v. Channel 7 of Detroit, Inc., 239 Mich. App.

 695, 609 N.W.2d 607, 613 (2000). Acknowledging that consent is a complete

 defense to trespass, the parties argue over whether Plaintiff’s consent is invalidated

 by Jorge’s misrepresentations. The Court agrees with Plaintiff’s interpretation of

 Am. Transmission in that, under the circumstances of that case, consent was not

 invalidated because the defendant only accessed areas that were open to the public.

 Here, Plaintiff has alleged that Jorge accessed Plaintiff’s private offices,

 computers, and files that were not readily accessible or readily available to either

 her or the public, and she did so under the guise of her fraudulent

 misrepresentations. For this reason, the Court finds that Plaintiff has sufficiently




                                            18
Case 4:17-cv-13292-LVP-EAS ECF No. 93 filed 03/28/19         PageID.2355     Page 19 of 23




 alleged a plausible claim of trespass. Therefore, the Court denies Defendants’

 motion as to Count II of Plaintiff’s Second Amended Complaint.

                             Count IV: Larceny by Trick

       Larceny by trick is a criminal offense codified in the Michigan Penal Code.

 See MCL § 750.356. Plaintiff has failed to provide the Court with authority

 demonstrating that this offense has a private right of action with a civil remedy.

 As such, the Court does not find this offense applicable under the present

 circumstances. Plaintiff argues that the offense is recognized as actionable under

 the doctrine of common law fraud. However, Plaintiff has already pled fraud as an

 independent cause of action. Plaintiff is free to argue this theory of fraud under

 that claim. Consequently, the Court grants Defendants’ motion to dismiss Count

 IV of Plaintiff’s Second Amended Complaint.

                              Count V: Civil Conspiracy

       As Defendants’ stated in their motion, an action for civil conspiracy must be

 supported by an underlying actionable tort. Cleary Tr. v. Muzyl Tr., 262 Mich.

 App. 485, 686 N.W.2d 770, 786 (2004), overruled on other grounds by Titan Ins.

 Co. v. Hyten, 491 Mich. 547, 817 N.W.2d 562 (2012). Given that the Court has

 permitted several of Plaintiff’s tort claims to survive dismissal in addition to

 Plaintiff’s allegation that both Defendants agreed and planned to commit the

 alleged torts, the Court finds that Plaintiff has sufficiently alleged a plausible claim

                                           19
Case 4:17-cv-13292-LVP-EAS ECF No. 93 filed 03/28/19         PageID.2356     Page 20 of 23




 of civil conspiracy. Therefore, the Court denies Defendants’ motion as to Count V

 of Plaintiff’s Second Amended Complaint.

           Count VIII: Unlawful Interception of Oral Communications

       “[A]ny person whose wire, oral, or electronic communication is intercepted,

 disclosed, or intentionally used in violation of [the Wire and Electronic

 Communications Interception and Inception of Oral Communications Act] . . . may

 in a civil action recover from the person or entity . . . which engaged in that

 violation.” 18 U.S.C. § 2520. Because Plaintiff has alleged that Jorge recorded

 private conversations, accessed Plaintiff’s staff members’ computers, and stole

 and/or photographed confidential documents, the Court finds that Plaintiff has

 sufficiently alleged a plausible claim for violations of the Communications Act.

 See 18 U.S.C. § 2511 (“any person who . . . intercepts . . . any wire, oral, or

 electronic communication . . . [or] discloses . . . to any other person the contents of

 any wire, oral or electronic communication . . . shall be punished”). Therefore, the

 Court denies Defendants’ motion as to Count VIII of Plaintiff’s Second Amended

 Complaint.

                Count IX: Electronic Communications Privacy Act

       The Electronic Communications Privacy Act (“ECPA”) applies to electronic

 communication service providers. 18 U.S.C. § 2701 (makes unlawful access

 without authorization to a “facility through which an electronic communication

                                           20
Case 4:17-cv-13292-LVP-EAS ECF No. 93 filed 03/28/19          PageID.2357    Page 21 of 23




 service is provided”). Defendants provided persuasive authority demonstrating

 that a “facility” is not a computer and stored emails or documents on a computer

 do not constitute “electronic storage”. Theofel v. Farey-Jones, 359 F.3d 1066, 1075

 (9th Cir. 2004). The Act applies more specifically to Internet Service Providers.

 Id. Concluding the Act inapplicable, the Court finds that Plaintiff has failed to

 sufficiently allege a plausible ECPA claim. Therefore, the Court grants

 Defendants’ motion to dismiss Count IX of Plaintiff’s Second Amended

 Complaint.

                                Standing and Damages

       To have Article III standing, a plaintiff must suffer an injury that is

 “concrete, particularized, and actual or imminent; fairly traceable to the challenged

 action; and redressable by a favorable ruling.” Monsanto Co. v. Geertson Seed

 Farms, 561 U.S. 139, 130 S. Ct. 2743, 2752 (2010). The Court recognizes that

 Plaintiff has standing to bring this action because of its substantial interest in

 protecting the private and confidential nature of its work, offices, and staff as a

 labor union. Lansing Sch. Educ. Ass’n v. Lansing Bd. of Educ., 487 Mich. 349, 792

 N.W.2d 686, 700 (2010) (holding labor organizations have standing to bring

 actions where they have “a substantial and distinct interest”). Furthermore,

 Defendants’ alleged conduct was aimed at AFT Michigan as an organization.

 Although its staff members may be personally affected and/or susceptible to injury

                                            21
Case 4:17-cv-13292-LVP-EAS ECF No. 93 filed 03/28/19         PageID.2358     Page 22 of 23




 caused by Defendants’ alleged conduct, the primary injury is to AFT Michigan as

 an organization. Thus, the Court recognizes Plaintiff’s claimed injuries caused by

 Defendants’ alleged conduct, and therefore concludes Plaintiff has standing to

 bring this action.

       Given that the Court recognizes Plaintiff’s claimed injuries, it finds that

 Plaintiff has sufficiently alleged damages. See Memphis Cmty. Sch. Dist. v.

 Stachura, 477 U.S. 299, 307–11 (1986) (generally in tort “compensatory damages

 may include not only . . . monetary harms, but also . . . ‘impairment of reputation . .

 . personal humiliation, and mental anguish and suffering.’ ” and “[w]hen a plaintiff

 seeks compensation for an injury that is likely to have occurred but difficult to

 establish, some form of presumed damages may possibly be appropriate.”); see

 also In re Bradley Estate, 494 Mich. 367, 835 N.W.2d 545, 562 (2013) (“ ‘tort

 liability’ . . . encompasses all legal responsibility arising from noncontractual civil

 wrongs for which a remedy may be obtained in the form of compensatory

 damages.”).

                                     V.    Conclusion

       For the reasons stated, the Court grants, in part, and denies, in part,

 Defendants’ Motion to Dismiss Plaintiff’s Second Amended Complaint.

       Accordingly,




                                           22
Case 4:17-cv-13292-LVP-EAS ECF No. 93 filed 03/28/19      PageID.2359    Page 23 of 23




       IT IS ORDERED, that Defendants’ Motion to Dismiss (ECF No. 74) is

 GRANTED, IN PART, AND DENIED, IN PART in accordance with this

 opinion and order;

       IT IS FURTHER ORDERED, that Counts IV, VI, and IX of Plaintiff’s

 Second Amended Complaint are DISMISSED WITH PREJUDICE; and

       IT IS FURTHER ORDERED, that Counts I, II, III, V, VII, and VIII of

 Plaintiff’s Second Amended Complaint survive dismissal.

       IT IS SO ORDERED.

                                        s/Linda V. Parker
                                        LINDA V. PARKER
                                        UNITED STATES DISTRICT JUDGE
 Dated: March 28, 2019

 I hereby certify that a copy of the foregoing document was mailed to counsel of
 record and/or pro se parties on this date, March 28, 2019, by electronic and/or U.S.
 First Class mail.

                                        s/R. Loury
                                        Case Manager




                                          23
